BELCHER, Judge.
The conviction is for driving a motor vehicle upon a public *37highway while intoxicated; the punishment, five days in jail and a fine of $250.00.
The state’s evidence shows that appellant was seen driving a pick-up truck at a high rate of speed and in an erratic manner upon a public street in the city of Dallas on the day in question; that after stopping and getting out of his pick-up, he staggered, was unable to talk plainly and had the odor of alcohol on his breath. The two police officers who apprehended appellant testified that, in their opinion, he was intoxicated.
Appellant, while testifying in his own behalf, admitted that he was driving the pick-up truck and that he had drunk “three beers” during the evening, but denied being intoxicated. He offered two witnesses who testified that they were with appellant a short time before his arrest and it was their testimony that he was not then intoxicated.
The jury resolved the issue of intoxication against appellant, and we find the evidence sufficient to support their verdict.
Appellant contends that the court erred in admitting testimony concerning his refusal to take an intoximeter test. We find an abundance of testimony in the record, without objection, showing the discussions between the officers and appellant about whether he would take such a test. Thus, no error is here shown.
Finding no reversible error, the judgment of the trial court is affirmed.
Opinion approved by the Court.